ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                       )
                                                  )
Assured Information Security, Inc.                ) ASBCA No. 62729
                                                  )
Under Contract No. FA8750-12-D-0002 et al.        )

APPEARANCES FOR THE APPELLANT:                       Skye Mathieson, Esq.
                                                     Stephen J. McBrady, Esq.
                                                      Crowell & Moring LLP
                                                      Washington, DC

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Evan Georgopoulos, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Hanscom Air Force Base, MA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: August 4, 2022



                                                RICHARD SHACKLEFORD
                                                Administrative Judge
                                                Vice Chairman
                                                Armed Services Board
                                                of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62729, Appeal of Assured
Information Security, Inc., rendered in conformance with the Board’s Charter.

       Dated: August 4, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals